Citation Nr: 1542399	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-30 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection a low back disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1988 to January 1990 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.

In June 2015, the Veteran testified at a video-conference hearing before the undersigned.  The transcript of this hearing is associated with the Veteran's electronic claims file.


FINDINGS OF FACT

1.  The Veteran incurred lumbar spine injuries in service.

2.  Lumbar pathology is attributable to service.

3.  The Veteran incurred right knee injuries in service.

4.  Right knee pathology is attributable to service.



CONCLUSIONS OF LAW

1.  Lumbar degenerative disc disease was incurred in service.  38 U.S.C.A. § 1131 (West 2014).

2.  Right knee traumatic degenerative joint disease was incurred in service.  38 U.S.C.A. § 1131 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO provided the required notice in a letters sent to the Veteran in June 2010. This letter informed the Veteran of what evidence was required to substantiate her claims and of her and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  The case was last adjudicated in a March 2013 Supplemental Statement of the Case.
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, private treating source records, medical opinions from private treatment providers, and statements from the Veteran's representative.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Veteran was afforded a VA examination in July 2011.  These reports reflect the examiners reviewed the Veteran's past medical history, recorded her current complaints, and conducted appropriate examinations.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that these examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).  

The Veteran provided testimony at a June 2015 hearing before the undersigned Veterans Law Judge.  The record reflects that at the June 2015 hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103.  Following the June 2015 hearing, the Veteran submitted additional argument and evidence.  The RO has not considered these statements; however, a waiver of initial consideration by the AOJ accompanied this evidence.  See 38 C.F.R. § 20.1304 (2015).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  
The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lumbar spine 

Initially, the Veteran does not allege and the evidence does not suggest that she engaged in combat with the enemy.  The Board finds that the claimant is not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to her claim.  

A service entrance examination dated September 1987 shows the Veteran was found to have a normal lumbar spine on entrance to active duty.

Service treatment records dated March 1988 show the Veteran was treated for complaints of low back pain following an injury during field exercises.  The treatment note shows that the Veteran reported increased low back pain following physical training.  Objective examination revealed muscular tenderness and assessment of muscle spasm was made.

Service treatment records dated September 1988 show the Veteran was treated for complaints of low back pain following a fall from a military vehicle "a couple of times."  The treatment note shows the Veteran received treatment in the field but that the injury was still bothering her.  This note shows that the Veteran reported a history of trauma to her lower back and a history of right side pain.  Objective examination revealed full range of motion of the lumbar spine with a complaint of minimal pain on flexion at 90 degrees and at 10 degrees on extension.  Straight leg testing was negative and tenderness was noted along the L4-L5.  No tenderness was present along the spinous processes.  An assessment of muscle strain was made, the Veteran was treated with lidocaine injections and her discomfort was relieved.

No service separation examination or report of medical history is of record.

A formal finding on the unavailability of those STRs was issued in October 2010.  The Veteran has been notified of this issue and has advised VA that she does not have any service records in her possession.  In a December 2010 memorandum, VA determined that the Veteran's complete service record was unavailable, according to the record, cannot be located.

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was afforded a VA examination in July 2011.  Upon review of the record and a clinical examination, the examiner opined that it was less likely than not that the Veteran's lumbar spine degenerative disc disease was due to the Veteran's active service.  The examiner noted the treatment for low back pain in service, opining that these injuries to the muscles and ligaments of the lumbar spine were self-limited injury that lasted several days to several months.

The July 2011 VA examiner noted that acute lumbar strain or acute lumbar pain is a common occurrence and that there is no significant medical evidence supporting a causal relationship between on or several limited episodes of lumbar strain or acute low back pain and the eventual development of degenerative disc disease of the lumbar spine.

In support of her claim, the Veteran submitted an opinion dated September 2012 from Dr. A.M., D.C. that her lumbar degenerative disc disease was at least as likely as not incurred in service.  Dr. A.M. noted a review of the service and post-service treatment records.  The examiner noted in support of their opinion that the Veteran sustained direct trauma to the lumbar spine and that bio-mechanical changes from direct trauma, repetitive loading, increased stress on the vertebral discs can result in degenerative disc disease.

In support of her claim, the Veteran submitted an opinion dated June 2015 from Dr. T.K., M.D. that her lumbar degenerative disc disease it was more likely than not due to the injuries she sustained in service.  Dr. T.K. noted a review of the service and post-service treatment records.  The examiner noted in support of their opinion that had the Veteran had not had the injury to her back, she would not be complaining of her current symptoms.  

Additionally, the Veteran submitted lay statements from her daughter and husband that contend that the Veteran has experienced symptoms of a low back disability following her discharge from service.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

To the extent that there are medical and lay opinions, including those of the Veteran, linking the Veteran's lumbar spine degenerative disc disease to an in-service injury, the Board finds that the probative value of the general lay assertions are competent and credible.  Additionally, the medical opinion from September 2012 from Dr. A.M. is supported by specific rationale, physical examination, and review of the clinical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Further, this opinion is consistent with the June 2015 supportive opinion from Dr. T.K. 

There is no dispute that Veteran is competent to report when she first noticed chronic low back pain because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran has consistently related an onset in service of her low back pain to treatment provider and during her July 2015 hearing testimony before the undersigned.  The Veteran further testified to using over the counter treatments, such as ibuprofen, and receives chiropractic treatment for her low back symptoms, and the use of heating pads to reduce inflammation since service.  These statements are consistent with the evidence of record and credible.  

Here, the most probative evidence establishes that there is current lumbar pathology and that such pathology is related to in-service events.


Right Knee

Initially, the Veteran does not allege and the evidence does not suggest that she engaged in combat with the enemy.  The Board finds that the claimant is not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to his claim.  

A service entrance examination dated September 1987 shows the Veteran was found to have a normal right knee on examination.

Service treatment records dated January 1989 show the Veteran was treated for complaints of right knee pain following physical training.  The Veteran reported that her knee had been swollen, but was now only tender and that pain occurs with excessive walking.  

Service treatment records dated February 1989 show the Veteran was treated for bruises on the right leg and anterior of the right knee.  This note reports a prior history of right knee injury, the Veteran reported that pressure applied to the right knee caused pain and that kneeling was not possible.  Range of motion of the right knee was decreased compared to the left and there was swelling present and discoloration from bruising.  An assessment of soft tissue injury was made.
Service treatment records dated February 1991 show the Veteran was treated for complaints of right knee pain of one week duration.  The Veteran reported no trauma to the right knee in the prior 72 hours.  Objective examination revealed no effusion, a negative varus and valgus test, and a negative Drawer's and Lachman's test.  The assessment was minor crepitation of the right knee with possible patella-femoral syndrome.  

No service separation examination or report of medical history is of record.

A formal finding on the unavailability of those STRs was issued in October 2010.  The Veteran has been notified of this issue and has advised VA that she does not have any service records in her possession.  In a December 2010 memorandum, VA determined that the Veteran's complete service record was unavailable, according to the record, cannot be located.

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

  
The July 2011 VA examiner noted that acute joint sprain is an injury to the ligaments of the joint.  Severe injury to a joint, such as fracture crossing the joint line or an injury causing internal derangement or ligamentous instability does significantly increase the likelihood of degenerative joint disease.  The examiner noted in support of their opinion that the Veteran's right knee degenerative joint disease was less likely than not due to her active duty right knee injuries due to the fact that x-ray results showed bilateral, symmetrical joint disease.  However, the Board notes that on review of the x-ray results, the right knee shows mild-to-moderate medial compartment loss and the left knee shows minimal medial compartment height loss.  

In support of her claim, the Veteran submitted an opinion dated September 2012 from Dr. A.M., D.C. that her right knee degenerative joint disease was at least as likely as not incurred in service.  Dr. A.M. noted a review of the service and post-service treatment records.  The examiner noted in support of their opinion that the Veteran sustained direct trauma to the right knee and these injuries were not self-limiting as the symptoms continued for more than days or months.  The examiner noted in support of their opinion that bio-mechanical changes from direct trauma, repetitive loading, and increased stress on the meniscus can result in degenerative joint disease.

In support of her claim, the Veteran submitted an opinion dated June 2015 from Dr. T.K., M.D. that her right knee degenerative joint disease was more likely than not due to the injuries she sustained in service.  Dr. T.K. noted a review of the service and post-service treatment records.  The examiner noted in support of their opinion that had the Veteran had not had the injury to her back, she would not be complaining of her current symptoms.  

Additionally, the Veteran submitted lay statements from her daughter and husband that contend that the Veteran has experienced symptoms of a right knee disability following her discharge from service.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

To the extent that there are medical and lay opinions, including those of the Veteran, linking the Veteran's lumbar spine degenerative disc disease to an in-service injury, the Board finds that the probative value of the general lay assertions are competent and credible.  Additionally, the medical opinion from September 2012 from Dr. A.M. is supported by specific rationale, physical examination, and review of the clinical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Further, this opinion is consistent with the June 2015 supportive opinion from Dr. T.K. 

There is no dispute that Veteran is competent to report when she first noticed chronic low back pain because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran has consistently related an onset in service of her right knee pain to treatment providers and during her July 2015 hearing testimony before the undersigned.  The Veteran further testified to using over the counter treatments, such as ibuprofen, and receives treatment for her right knee symptoms since service.  These statements are consistent with the clinical evidence of record and considered credible.

Here, we are faced with positive and negative evidence.  However, the more probative evidence establishes that the current pathology is related to service.

ORDER

Service connection a lumbar degenerative disc disease is granted.

Service connection for a right knee traumatic arthritis is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


